Citation Nr: 0013904	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1940 to 
June 1945. 

This appeal is before the Board of Veterans' Appeals (Board) 
from the March 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted an increased evaluation of 50 percent for PTSD.  

At the July 1999 hearing, the veteran raised claims for 
service connection for a head disability, a right knee 
disability, a left knee disability as secondary to his right 
knee surgery, and a leg disability.  These matters are 
referred to the RO.  


FINDINGS OF FACT

1.  The veteran worked for 18 years drilling oil wells and 
for 24 years as a construction worker, and he received at 
least 2 promotions prior to his retirement at age 73.  

2.  The veteran's thought process is coherent, and his mood 
is full and appropriate.  

3.  The current medical evidence did not include objective 
findings of suicidal ideation, obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic, 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships. 



CONCLUSION OF LAW

The criteria are not met for an increased rating for PTSD, 
currently evaluated as 50 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.130, 
Diagnostic Code 9411 (1999) (effective November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (effective 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1998, the veteran applied for an increased rating.  
He had no medical evidence to submit with his claim.  

On the VA scars examination in July 1998, the  veteran 
reported that, after service, he worked drilling oil wells 
for 18 years and as a construction worker for 24 years until 
1985 when he retired.  The examiner noted that the veteran 
had a noticeable stutter that increased in intensity when he 
started describing World War II experiences.  

During the VA examination in August 1998, the examiner 
reviewed the veteran's claims file.  The veteran reported 
that his company was "wiped out" several times during D-
Day, the invasion of Sicily, and the Battle of the Bulge.  At 
night, he just sat and thought about the men who served with 
him, recalling their names and thinking about what happened 
during the war.  After discharge from service, the veteran 
worked as a roughneck for 14 years until the company went out 
of business.  He then worked his way up from helper to pipe 
fitter to superintendent pipe fitter at another company.  He 
retired 5 years ago at age 73.  The veteran lived with his 
daughter's family.  The veteran reported recurrent thoughts 
about the war and felt that he had no future.  He was less 
active than in the past.  He complained of sleeping problems, 
diminished memory, significant concentration problems, and 
discomfort while driving.  Mental status examination revealed 
that the veteran 's mood was euthymic to moderately 
irritable.  The Axis I diagnoses were chronic PTSD and a 
cognitive disorder, not otherwise specified.  

The February 1999 appeal alleged that the veteran had social 
and occupational impairment with work, school, family 
relations, judgment, thinking and more, due to illogical 
speech, near panic, depression, and difficulty in adapting to 
stressful circumstances.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing in July 1999.  The veteran felt that 
his condition matched the 70 percent criteria.  He stayed 
home and became nervous thinking about the men who served 
with him because so few survived the invasion.  He avoided 
social functions except church.  
He drove a truck to visit friends.  He quit his job 6 years 
ago because of arthritis.   and in the interim had adjusted 
to any situations that caused stress at that time.  He 
testified that he forgot to turn out lights.  The veteran 
felt that he would have been in better health if he could 
have worked longer and at a better job.  His doctor called 
him monthly about his nerves.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Under the criteria for PTSD effective since November 1996, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his PTSD symptoms warranted a rating 
higher than 50 percent.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 50 percent is not warranted under the 
criteria for Diagnostic Code 9411.  The veteran did not have 
occupational impairment with deficiencies in work because he 
worked for 18 years drilling oil wells and for 24 years as a 
construction worker.  When he quit working, he was 73 years 
old and retired because of arthritis rather than PTSD 
symptoms.  The veteran did not have impairment in the 
workplace because he was promoted from helper to pipe fitter 
to superintendent in his construction work.  Although he has 
described being somewhat isolated, he did not have 
deficiencies in family relationships.  Although he spent a 
great deal of time thinking about his war friends, he 
socialized at church, visited friends, and received visits 
from friends.  He was married to the same wife for over 30 
years, and after his wife's death 15 years ago, lived with 
his adult daughter and participated in her family's life.  
The veteran did not have deficiencies in judgment or thinking 
because his thought process was coherent in August 1998.  
Although the veteran's mood was euthymic to moderately 
irritable, his mood and affect were full and appropriate to 
his expressed thoughts.  Although the February 1999 appeal 
alleged near panic, depression, and difficulty in adapting to 
stressful circumstances, the medical evidence since 1963 did 
not include objective findings of suicidal ideation, 
obsessional rituals which interfered with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic, depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.  Accordingly, 
a rating higher than 50 percent is not warranted under the 
criteria of Diagnostic Code 9411.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran successfully worked for over 
40 years until he retired at age 73, and the medical evidence 
since 1963 showed no hospitalizations for mental health care.  


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

